The opinion of the court was delivered hy
Swayze, J.
We agree with the vice-chancellor that the affidavit to the chattel mortgage in this case was sufficient under the rule of Howell v. Stone, 75 N. Eq. 289. It is also good under Blade v. Pidgeon, 70 N. J. Law 802. The order must therefore he affirmed, with costs.
In deciding the case upon this point, we must not he understood as sustaining the right of the complainants to maintain the bill. They are judgment creditors of Harvey A. Shivers. The chattels covered by the mortgage were the property of Joseph C. Shivers, deceased. As there was no administration, and the widow and son of Joseph acted as executors de son tort, and Middleton was a creditor of the deceased, it is difficult to see how a good title to the chattels could be conveyed by the executors de son tort to one of themselves as against Middleton. Such a conveyance would be in fraud of Middleton’s rights. If no title was conveyed to Harvey the complainants could have no lien by virtue of a judgment and execution against him, and without such a lien could not maintain this bill, nor could their rights in equity be superior to the rights of Middleton as a creditor of the decedent.
For affirmance — The Chibe-Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Minturn, Kalisoh, Black, White, Heebbnheimer, Williams, Gardner — 13.
For reversad — Hone.